Gregory, C. J.
This is an attempt to present to this court a question of law reserved under section 347 of the code. 2 G. &. H. 210.
A suit was being tried in the court below between Make-peace and Silver. The appellant, Pierse, was an attorney for *267the defendant. The appellee, West, was an attorney for the plaintiff. Pierse objected to West acting as attorney in the cause, from the fact that the latter was the judge of the Common Pleas Court'of the district in which is the county of Madison. The objection was overruled, and an exception was taken.
W. P. Pierse and II. D. Thompson, for appellant.
The parties to this appeal were not parties to the suit in the court below. This seems to be a by-play, for the purpose of getting the opinion of this court on the construction of the act of March 6, 1865, prohibiting Supreme, Circuit, or Common Pleas judges, &c., from practicing law. Acts 1865, p. 101. A question reserved, under section 347 of the code, must be a question affecting the merits of a real litigation, and can only be taken advantage of in this court by a party injured by the ruling.
The appeal is dismissed, at the cost of the appellant.